Citation Nr: 1636753	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a rating in excess of 10 percent prior to May 8, 2015, and a rating in excess of 20 percent from that date, for service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983, from June 1984 to September 1989, and from December 1989 to October 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO increased the Veteran's low back disability rating to 10 percent, but continued to deny his service connection claim for a bilateral knee disability on the basis that no new and material evidence had been submitted.  In March 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in July 2012.  The RO issued a supplemental SOC (SSOC) in August 2013. 

In March 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

In a January 2015 decision, the Board reopened the Veteran's  laim for service connection for bilateral knee disability, and remanded that claim, along with the increased rating claim to the RO, via the Appeals Management Center (AMC) in Washington, DC.  

After accomplishing further action,  in a May 2015 rating decision, the RO assigned a higher, 20 percent rating for degenerative arthritis of the lumbar spine (previously rated as low back strain), effective May 8, 2015.  The AMC also granted service connection for radiculopathy of the right and left lower extremities and assigned a 20 percent rating for each extremity, effective May 8, 2015.  However, the AMC continued to deny the claim for service connection for bilateral knee disability and denied a rating higher than 20 percent for the low back disability (as reflected in a May 2015 SSOC), and returned these matters to the Board.

Although the AOJ awarded an increased rating for the lumbar spine disability from May 8, 2015, as higher ratings are available before and after that date, and a claimant is presumed to seek the maximum available benefit for a disability, the claim involving evaluation of the lumbar spine disability-now characterized to reflect the staged ratings assigned-remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of the Board's review of the record, the Board finds that further action in this appeal is warranted.

The Veteran seeks service connection for a bilateral knee disability.  In the prior Remand, the Board noted that a February 2014 statement from Dr. Allred seemed to suggest that the constant stair-climbing during the Veteran's Navy service may have contributed to his knee problems.  However, the Board found that Dr. Allred's opinion was vague and not supported by a clear rationale.  Therefore, the Board directed the AOJ to arrange for the Veteran to undergo a VA examination to obtain a medical opinion as to the etiology of current knee disability(ies)-specifically, whether any knee disability had its onset in, or was otherwise medically related to his military service, to include constantly going up and down stairs therein, as alleged. 

Review of the claims file reveals that the development directed was not fully completed.  Notably, a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran presented for a VA examination in May 2015.  Following a review of the claims file and examination, the diagnosis was degenerative joint disease or osteoarthritis of the bilateral knees.  The examiner opined that the Veteran's bilateral knee disability was less likely than not related to service.  In support of the conclusion, the examiner indicated there was no evidence during or directly after service to support bilateral knee disorders, and there was "testimony of occupations after service [that] could promote trauma/injury to [the] bilateral knees with work in construction."

Unfortunately, it appears the examiner did not consider the Veteran's lay assertions regarding repetitively climbing ladders during his 11 years of Navy service or testimony that he had experienced knee pain since separation from service.  Moreover, while the examiner considered the possible impact of the Veteran's post-service work in construction, it appears that the Veteran did similar work during his 15 years, combined, of Air Force and Navy service.  In this regard, the Veteran's DD Form 214 lists his military occupational specialty (MOS) during his Air Force service as carpentry specialist.  During his two periods of Navy service, his MOS was listed as advanced builder and tool and equipment technician.  

Accordingly, the Board finds that further medical opinion-based on full consideration of all pertinent in- and post-service evidence, to particularly include all lay assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To this end, on remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician.  

Turning to the increased rating claim, the Veteran asserts that his lumbar spine degenerative arthritis is more severely disabling than as reflected by the 10 and 20 percent ratings assigned before and effective from May 8, 2015.  In the prior Remand, the Board indicated that the "claims file currently includes Nashville VA Medical Center (VAMC) outpatient treatment records for the Veteran's back dated through September 2010.  However, more recent records from this facility may exist."  Therefore, the Board directed the AOJ to obtain from the Nashville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran for his back since September 2010 and all available records from the same facility for his knees.  

At the time of the Remand, the Veteran's claims file consisted of a paper claims file and some electronic records.  Since then, the paper file has been scanned and uploaded to the electronic VBMS and Virtual VA claims processing systems; his file is now entirely electronic.  In February 2015, the AOJ added medical records from the Nashville VAMC to the VBMS file.  However, the records are copies of June and September 2010 VA examination reports.  At the same time, the AOJ asked the Veteran to tell VA whether he had received treatment at a VA facility; the letter also invited him to send any private treatment records pertinent to his claims, or to provide authorization for VA to obtain any such records on his behalf.  In March 2015, the Veteran submitted additional private treatment records in support of his claim; he did not identify any VA treatment in accompanying correspondence.  Moreover, the May 2015 SSOC references "treatment reports" from the Nashville VAMC dated June 2010 through September 2010.  Again however, the records obtained from the Nashville VAMC during that time are limited to copies of VA examination reports.

In summary, it is unclear to the Board whether outpatient VA treatment records dated through September 2010 were associated with the paper claims file at the time of the January 2015 Remand and were inadvertently omitted from the file during the process of scanning the paper file into VBMS.  In addition, it remains unclear whether the Veteran has received treatment at any VA facility since September 2010.  Therefore, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to determine whether the Veteran's claims file is missing any treatment records from the Nashville VAMC dated prior to September 2010, to include contacting the Veteran to clarify whether he has received any treatment at VA facility(ies).  The AOJ should also determine whether there are any outstanding VA treatment records dated since September 2010.  Thereafter, the AOJ should either obtain and associate with the claims file all outstanding, pertinent records, or note in the file that no such records exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the service connection claim for a bilateral knee disability and the increased rating claim for a low back disability, (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

Furthermore, after obtaining any outstanding VA treatment and/or private records, the AOJ should also arrange for an additional VA spine examination by an appropriate physician to ensure that contemporaneous medical findings responsive to applicable rating criteria and rating considerations are available for consideration.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which may be applicable to one or both of the Veteran's claims.  In that decision, which involved an increased rating claim for knee disabilities, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  

The Court clarified that the determination as to "whether the listed range of motion testing can be performed on the joints at issue in a particular case," is left "to medical professionals."  Id. 170, Note 8.  Moreover, the Court appeared to interpret the inclusion of the words "if possible" in the final sentence of section 4.59 "to account for joints that do not have an opposite or whose opposite is also damaged."  Id.  In this regard, the Board notes that the lumbar vertebrae are among the joints considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.  

As the type of joint testing outlined in section 4.59 was not accomplished during the Veteran's May 2015 spine examination, further VA examination is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increased ratings.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the appropriate medical facility.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjdudication of the increased ratings claim should include consideration of whether any, or any further, staged rating of the disability is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action (to include contacting the Veteran) to obtain and associate with the electronic claims file all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Nashville VAMC, since establishing care-to include any records date prior to, and since, September 2010.

Because it is unclear to the Board whether treatment records dated prior to September 2010 may have been omitted from scanning when creating the electronic claims file, the AOJ should make a notation to the file if VA treatment records, other than VA examination 
reports, do not exist.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of the current bilateral knee disability.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion report should include discussion of the Veteran's documented medical history and assertions.  

The physician should provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral knee disability had its onset during service, or is otherwise medically related to service.

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service evidence, to particularly include the Veteran's lay assertions regarding repetitively climbing ladders during his 11 years of Navy service; his testimony that he experienced knee pain since separation from service to the present; the impact, if any, of his 15 years of military service as a carpentry specialist, advanced builder, and tool and equipment technician; and the impact, if any, of his post-service work in construction.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

Complete, clearly stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing, as appropriate.  

The examiner should render specific findings as to whether, during such testing there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all orthopedic and neurological manifestations of the lumbar spine disability,  the examiner should render findings appropriate for evaluating the disability as intervertebral disc syndrome (IVDS), commenting as to the total duration and frequency of any incapacitating episodes (defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Finally, the examiner should indicate whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service-connected lumbar spine disability since the prior examination in May 2015.  If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability for each date.

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection for a bilateral knee disability and for higher ratings for the lumbar spine disability.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased ratings, apply the provisions of 38 C.F.R. § 6.55(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to the claim for higher ratings, whether any, or any further, staged rating of the lumbar spine disability is appropriate).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




